—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (Smith, J.), dated December 5, 1990, which denied his motion for a change of venue.
Ordered that the order is affirmed, with costs.
Absent “cogent reasons” to direct otherwise, the venue of a transitory action should be the county where the cause of action arose (see, German v Swendsen, 112 AD2d 139, 140). No such cogent reasons are presented in the record before us. Bracken, J. P., Balletta, Eiber, O’Brien and Santucci, JJ., concur.